Citation Nr: 1701319	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  08-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to December 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2015.  A transcript of that hearing has been associated with the claims file and the Veteran's claim is back before the Board for appellate review.  Also of record is the transcript of a January 2010 Decision Review Officer (DRO) hearing.  

In February 2008, the Board remanded this claim for the issuance of a statement of the case (SOC).  The RO issued an SOC in August 2008, and the Veteran perfected his appeal.  The Board again remanded this claim in May 2012 to provide the Veteran with an opportunity to present testimony at a hearing before a member of the Board.  As noted above, the hearing took place in April 2015.  Most recently, the Board remanded the instant claim in March 2016 for further development.  The development completed, the matter has been properly returned to the Board for appellate consideration.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records and other documents that are duplicative of what is in VBMS or that are irrelevant to the issue on appeal.  


FINDING OF FACT

For the entire rating period on appeal, the service-connected allergic rhinitis has not manifested polyps.



CONCLUSION OF LAW

The criteria for entitlement to an increased rating in excess of 10 percent allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.27, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available private and VA medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in November 2006, January 2008, and April 2016.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  
Next, as noted above, this matter was remanded in March 2016 to afford the Veteran an updated examination, obtain outstanding treatment records, and to readjudicate the claims.  Subsequently, the Veteran underwent an examination for allergic rhinitis in April 2016.  VA also obtained outstanding VA treatment records and sent the Veteran a letter asking for any outstanding private treatment records.  After any outstanding treatment records were obtained and the Veteran had been examined, the case was readjudicated with a June 2016 Supplemental Statement of the Case (SSOC).  Thus, there is compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's allergic rhinitis has been assigned a 10 percent evaluation for rhinitis, which contemplates allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.94, Diagnostic Code 6522.  A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.94, Diagnostic Code 6522.  A polyp is "an abnormal protruding growth from a mucous membrane."  Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007).  

Notably, the Veteran is service-connected for asthma, as of October 6, 2006 and sinusitis, as of December 3, 1990.

A May 2005 VA examination was conducted.  Upon imaging of the Veteran's sinuses, there were no findings to suggest sinusitis.  A May 2005 VA treatment record diagnosed allergic rhinitis.  A March 2006 VA record noted severe persistent asthma and allergic rhinitis.  He had been doing well without emergency room visits or steroids.  

A November 2006 VA examination was conducted.  The Veteran reported nasal congestion, post nasal discharge, sinus headaches, and the need for antibiotics since the condition's initial onset in 1983.  He reported that with medications, his symptoms were pretty much under control.  On examination, the nasal turbinates were enlarged in both nostrils.  There was a 90 percent blockage of the nasal passage on either side, but no evidence of polyps.  The examiner did find clear postnasal discharge, but he noted that the Veteran's allergic rhinitis symptoms were very well controlled on his present medications.  Despite having enlarged turbinates in each nostril which caused more than 80 percent blockage in each nostril, the Veteran had not needed an antibiotic for the previous one year, and he had not taken oral steroids since 2000 or been hospitalized since 1996.  

A January 2008 VA examination was conducted.  The Veteran reported year-long symptoms which were aggravated by changing weather.  He reported nasal obstruction.  A nasal examination revealed bilateral boggy nasal mucosa with enlarged hypertrophic turbinates and approximately 75 percent blockage bilaterally.  There was no evidence of nasal crusting or bleeding, and the examiner found no evidence of nasal polyps.  

In a February 2008 VA record, the Veteran reported sinus congestions and nasal secretions.  His nasal mucosa were red and boggy.  

The Veteran presented testimony at a DRO hearing in January 2010.  The Veteran testified that he experienced symptoms such as sinus blockage, deviated septum, shortness of breath, fatigue, lack of energy, nasal dripping in the back of the throat, coughing, headaches, and allergic eyes.  The Veteran further indicated that these symptoms resulted in frequent doctor visits and also prevented him from being able to hold a daily full time job.  

The Veteran underwent a VA respiratory examination in September 2011.  This examination primarily addressed the Veteran's now-service-connected asthma.  However, the Veteran did complain of the same symptoms as those identified in the November 2006 and January 2008 examinations.  

In a December 2014 VA treatment record, the Veteran reported immunotherapy for his allergic rhinitis and that he continued on his medications.  His symptoms were previously well-controlled, except for the last six weeks with increased sinus congestion, cough, and change in quantity and color of sputum.  Examination showed swollen nasal turbinates and nasal secretions.  

In a February 2012 argument, the Veteran's representative argued that the Veteran's symptoms were nasal blockage with polyps.  

In his April 2015 Board hearing, the Veteran indicated that he should have a higher rating for his allergic rhinitis because of the way his service-connected respiratory conditions, to include asthma and allergic rhinitis, interacted with each other.  He also testified that he saw a doctor in service in the Army that found a nasal growth that was not classified as a polyp.  When asked to clarify, the Veteran testified that a growth in the sinus, which was not necessarily classified as polyp, and deviated septum, together approximated a 30 percent disability rating under the diagnostic code for allergic rhinitis.  For treatment, he would take allergy medicine and nasal sprays.   

In a December 2015 VA treatment record, there were swollen turbinates.  

VA provided a rhinitis examination in June 2016.  The examiner diagnosed rhinitis, which resulted in greater than 50 percent obstruction on both sides, but less than total obstruction of each nasal passage.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps.  The examiner found there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the rhinitis.  Referring to a February 2016 computed tomography (CT) scan of the Veteran's head, the examiner noted that paranasal sinuses and mastoid air cells were clear with the radiologist reaching an impression of normal noncontrast and contrast CT scan of the head.  Regarding functional impact, the examiner found that the Veteran's chronic allergic rhinitis appeared to be stable on current medications per the Veteran's reports and VA medical records of record.  The examiner found that the condition did not impact his or her ability to work.  

The Veteran presented for VA treatment throughout the claim for his allergic rhinitis.  While the corresponding records document nasal blockage at times and visits for allergy medication, there are no documents in the VA treatment records that provide more insight into the Veteran's disability picture than the VA examination reports of record.  Specifically, VA treatment records from the time period around October 2006 through June 2016, the latest records available to the Board in the instant decision, document a history with chronic rhinitis, sinusitis, and asthma symptoms.  They are silent for any mention of nasal polyps.  

After a thorough review of the record, the Board finds that an increased evaluation is not warranted.  At no point does the evidence of record indicate nasal polyps.  As a result, a higher rating of 30 percent under Diagnostic Code 6522 is not warranted at any time in this case.  See 38 C.F.R. § 4.97.

The Board acknowledges that the Veteran referred to a growth during his April 2015 hearing, and the Veteran's representative argued in a June 2012 statement that the Veteran had nasal polyps.  However, these statements are not borne out by the evidence of record.  The 2006, 2008, and 2016 examinations were silent for nasal polyps.  The VA treatment records also showed no evidence of nasal polyps.  

Further, to the extent the Veteran and his representative are identifying symptoms particular to allergic rhinitis, such as nasal polyps, the Board finds their statements to be not competent lay evidence.  Although the Veteran is competent to report upper respiratory symptoms and their onset, he is not competent to provide a diagnosis of the presence of nasal polyps - as this is an internal condition which requires specialized medical knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Such a determination is not akin to the presence of varicose veins, ringing in the ears, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Regardless, the Veteran's statements, to include contentions made by his representative, are outweighed by the probative medical evidence of record, which is predicated on a review of the evidence, radiographic images, in-person examinations of the Veteran, and medical expertise.  Thus, a higher 30 percent disability rating under Diagnostic Code 6522 is not warranted for any portion of the appeal period.  

Next, the Board considers whether any other diagnostic codes relevant to the service-connected allergic rhinitis are applicable to warrant a compensable rating at any time during the appeal period.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions).  The Veteran is already service connected for sinusitis and is in receipt of a 10 percent rating under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.  The Veteran does not have laryngitis or any complications of the larynx or pharynx.   See 38 C.F.R. § 4.97, Diagnostic Codes 6515 - 6521.  Further, the evidence does not demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523 - 6524.  Additionally, the Veteran is not shown to have a deviated septum or loss of part of the nose.  See 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6504.  A higher rating under other potentially applicable diagnostic codes is not warranted.

In summary, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 6522 or under any other diagnostic code for the Veteran's allergic rhinitis.  There is no reasonable doubt to resolve in this matter.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's allergic rhinitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Diagnostic Code 6522 contemplates nasal blockage and polyps, which are the Veteran's symptoms.  As demonstrated by the VA examinations of record, the Veteran's allergic rhinitis has manifested as primarily nasal blockage.  The Veteran has also complained of headaches and nasal discharge, among other symptoms.  However, the Board notes that these symptoms are covered by the Veteran's 10 percent sinusitis rating, which contemplates incapacitating episodes, antibiotic treatment, headaches, pain, purulent discharge, or crusting, and the Veteran's asthma, which is assigned a 30 percent rating reflecting difficulty breathing.  See 38 C.F.R. § 4.97.  For symptoms not addressed by the Veteran's service-connected asthma and sinusitis, such as nasal blockage, the Board finds that the rating criteria for allergic rhinitis adequately contemplate the Veteran's present disability.  Further, even if the Veteran's allergic rhinitis did not adequately contemplate the Veteran's level of disability, the Veteran has not alleged, and the evidence does not show, that his allergic rhinitis results in marked interference with employment, frequent hospitalizations, or other related factors.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised in this appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In his January 2010 DRO hearing, the Veteran testified that his upper respiratory symptoms prevented him from working in a full-time capacity.  However, VA treatment records from May 2014 document the Veteran reporting continued work in a "payment store."  A February 2012 treatment note documents that the Veteran is an attorney but does not currently practice law, though occasionally he would help friends with legal issues.  He reported presently owning a store with his spouse.  These records reflect that the Veteran is employed.  Additionally, the June 2016 examination indicated the Veteran's condition did not impact his ability to work.  Therefore, consideration of TDIU under Rice is not warranted in this case.



ORDER

A disability rating in excess of 10 percent for allergic rhinitis is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


